Citation Nr: 1316557	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) disability evaluation (rating) for incomplete fusion of the posterior element.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 6, 2004 to April 16, 2004, June 1, 2004 to March 18, 2005, and September 15, 2005 to February 15, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

In November 2008, the Veteran filed a claim for increased rating, asserting that his disabilities had worsened.  He specifically requested "an increase" in the PTSD rating, and stated that he was submitting "a new claim for the service connected lower back" disability.  While the November 2008 statement was received within one year of a March 2008 rating decision assigning initial ratings of PTSD and back disability (incomplete fusion of the posterior element), the statement did not identify the March 2008 rating decision, did not express disagreement with the initial rating percentages assigned, and did not express a desire to appeal the March 2008 rating decision; therefore, the November 2008 statement did not constitute a notice of disagreement with the initial rating decision.  See 38 C.F.R. § 20.201 (2012) (stating that a notice of disagreement must express dissatisfaction or disagreement with the decision and a desire to contest the result, and must do so in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement was not a NOD because it did "not purport to disagree with an RO decision"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a NOD because the writing expressed no dissatisfaction with the rating decision or a desire for appellate review).  As a notice of disagreement with the March 2008 rating decision assignment of initial ratings was not receive within one year of the decision, the initial rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

For this reason, the Veteran's November 2008 request for "an increase" and a "new claim" constituted a claim for increased rating, as well as a claim for TDIU.  In the January 2009 rating decision on appeal, the RO increased the disability evaluation for PTSD from 30 to 50 percent and assigned an effective date of November 19, 2008 for the increase.  The RO also denied an increased (compensable) disability evaluation for the incomplete fusion of the S1 posterior element, and denied the claim for a TDIU.  

As will be discussed below, the Board is giving the Veteran an additional opportunity to appear for examinations with regard to his claims for higher evaluations for the service-connected PTSD and back disabilities, to include opinions as to how his service-connected disabilities affect his employability.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In his June 2009 substantive appeal, the Veteran indicated that his PTSD was chronic and had affected his ability to be deployed back to the Middle East.  The Veteran further noted that the medical evidence of record showed he had discomfort with flexion of his lower back and flattening of the lumbar area.  He also stated that his PTSD had made him unemployable.  The Veteran further requested a hearing before a Veterans Law Judge to be held at the RO.

As a result of the substantive appeal, the Veteran was scheduled for VA examinations to determine the severity of his service-connected PTSD and incomplete fusion of the SI posterior element, to include opinions from the examiners as to what impact these disabilities had on his employability.  

Notification of the scheduling of the examination was sent to the Veteran at the address where the May 2009 statement of the case had been sent.  There is an indication in the claims folder that the Veteran failed to appear for the scheduled January 23, 2012 examinations.  In June 2012, a supplemental statement of the case was sent to the same address.  

Thereafter, in a Report of Information, dated in February 2013, it was indicated that the Veteran had been contacted and was notified that he was scheduled for a Travel Board hearing on March 14, 2013.  The address provided by the Veteran at that time was different than the address previously of record.  Written notice of the scheduled hearing was sent to the address that the Veteran had provided during the February 2013 contact.  The Veteran did not appear for the scheduled hearing.  Thereafter, a letter was sent from the RO to the Veteran, at the same address that was provided by the Veteran in February 2013, informing him that his appeal was being certified to the Board.

In April 2013, the Board forwarded a letter to the Veteran that his claims folder had been received at the Board and had been docketed for appeal.  The letter was sent to an address that had not been previously used.  A review of the information listed in the Board's computer also has this address as the location where the Veteran can be currently contacted.  

The Veteran's representatives, in their January 2013 and April 2013 written arguments, have indicated that the Veteran should be scheduled for a new examination to determine the present levels of disability prior to making a determination.  

Given that there have been numerous addresses where the various notices have been sent and the notation in the Board's records that the Veteran may now be contacted at an address which was not of record at the time of the prior notices, the Board will afford the Veteran, per his representatives' requests, one last opportunity to appear for VA examinations to assist in determining the current severity of his service-connected PTSD and incomplete fusion of the S1 posterior element, and the impact of these disorders on his employability.  


Accordingly, the case is REMANDED for the following action

1.  The RO should, through all available avenues, attempt to ascertain the current address of the Veteran.  The attempts to obtain a current address must be documented.  The RO should take note of the most recent address contained in the April 2013 letter from the Board to the Veteran.  After determining the most current address for the Veteran, the RO should then schedule the Veteran for the examinations requested below, with notification of the scheduling being placed in the claims folder.  

2.  The Veteran should be afforded a VA psychiatric examination to assist in determining the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The relevant documents in the claims folder should be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  If there are other psychiatric disorders found, in addition to PTSD, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected PTSD or other psychiatric disability that the examiner finds is related to PTSD.  The examiner should include an explanation of the GAF score provided.  The examiner is also requested to discuss the impact the Veteran's PTSD has on his employability and to indicate whether it prevents him from obtaining or maintaining substantial gainful employment.

3.  Schedule the Veteran for VA orthopedic and neurological examinations to assist in determining the symptoms and severity of the service-connected incomplete fusion of the S1 posterior element.  The relevant documents in the claims file and all relevant medical records should be made available to the examiner(s) for review in conjunction with the examination and the examiner(s) are requested to review the  file and pertinent medical records in conjunction with the examination and note such review. 

All tests and studies deemed necessary by the examiner(s) should be performed.  The examiner(s) should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  Additionally, any ankylosis of the thoracolumbar spine should be noted. 

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state.  The examiner is also requested to discuss the impact the Veteran's incomplete fusion of the S1 posterior element has on his employability and to indicate whether it prevents him from obtaining and maintaining employment.  Complete detailed rationale should be given for all opinions and conclusions expressed.

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consideration must be given to whether referral for extraschedular consideration is warranted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

